DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14 in the reply filed on 12/15/2021 is acknowledged.

Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/20/2020, 08/20/2020, and 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsukawa et al. (JP 2012135968).
	Regarding claim 1, Mitsukawa discloses a three-layer laminated fabric comprising a resin film and back surface cloth layer (0020). The cloth layer being a single circular knitted fabric composed of synthetic fiber multifilament threads of 33 dtex of less (0014), anticipating the total fineness of 44 dtex of less, the synthetic fiber being a non-crimped synthetic fiber yarn (0015). Specifically, in Example I, Mitsukawa teaches the knitted fabric comprising 78 wales/2.54 cm and 86 courses/2.54 cm (0072), anticipating the claimed knitting density.
	Regarding claim 2, Mitsukawa teaches the synthetic fiber formed of polyester or polyamide fiber (0029).
	Regarding claim 5, Mitsukawa teaches the single circular knitted fabric having a sheeting structure i.e., formed into a sheet (0044, Fig. 4).
	Regarding claim 6, Mitsukawa teaches the resin film including polyurethane, polyester, or fluorine-containing resin (0035).
	Regarding claim 9, Mitsukawa teaches the cloth having a thickens of 0.08 to 0.6 mm, anticipating the thickness of 0.3 mm of less.
	Regarding the ranges discussed in claims 1 and 9, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa.
	Regarding claim 7, Mitsukawa teaches the resin film having a thickness of preferably 5 to 50 µm, overlapping the claimed thickness of 15 µm or less.
	Regarding claim 8, Mitsukawa teaches the fabric having a basis weight of 50 to 150 g/m2, overlapping the claimed weight of 79 g/m2 or less.
Regarding the overlapping ranges discussed in claims 7 and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa as applied to claims 1 or 2 above, and further in view of Morishima (JP 2013119689).
	Regarding claims 3 and 14, Mitsukawa discloses the limitations of claims 1 or 2 as discussed above. Mitsukawa does not disclose the synthetic fiber multifilament having a tensile strength of 4.0 cN/dtex or more.
	Morishima, in the analogous field of woven fabrics (0004), discloses a polyester fiber obtained by melt spinning (0007) and having tensile strength of 4.5 to 7.0 cN/dtex (0009).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyester fiber of Mitsukawa to include the polyester fiber of Morishima having a tensile strength of 4.5 to 7.0 cN/dtex, optimizing the wearability of the fibers so that they do not break (0015).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa as applied to claim 1 above, and further in view of Hirsch (US 2002/0124366).
	Regarding claim 4, Mitsukawa discloses the limitations of claim 1 as discussed above. Mitsukawa does not disclose the non-crimped synthetic fiber multifilament being a recycled yarn.
	Hirsch, in the analogous field of fabrics (0001), discloses a method for recycling woven fabric to provide recycled yarn (0069).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fiber of Mitsukawa to be a recycled yarn, as taught by Hirsch, reducing production cost and scrap waste (0002 and 0005).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsukawa as applied to claim 1 above, and further in view of Johnson et al. (US 2010/0287680).
	Regarding claim 10, Mitsukawa discloses the limitations of claim 1 as discussed above. While Mitsukawa teaches that the fabric is moisture-permeable and waterproof (0009), Mitsukawa does not disclose the fabric having a water vapor permeability of 20,000 g/m2 . 24 h or more.
	Johnson, in the analogous field of fabric laminates (0006), discloses a breathable laminate having a water vapor transmission rate of greater than 20,000 g/m2 . 24 h (0031).
	A person of ordinary skill in the art before the effective filing date of the claimed invention wou7ld have found it obvious for the fabric of Mitsukawa to have a water vapor permeability of 20,000 g/m2 . 24 h or more as taught by Johnson, to provide cooling to a wearer of the cloth fabric (0031).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781